         Case 1:16-cv-00168-DBP Document 69 Filed 02/27/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


ICON HEALTH & FITNESS, INC.,                             JUDGMENT IN A CIVIL CASE
       Plaintiff,

v.                                                         Case No. 1:16-cv-00168-DBP
CONSUMERAFFAIRS.COM, a Nevada
corporation, CONSUMERS UNIFIED, LLC, a                    Magistrate Judge Dustin B. Pead
Nevada limited liability company; and DAVID
ZACHARY CARMAN, an individual,
       Defendants.


       IT IS HEREBY ORDERED AND ADJUDGED that the above-captioned matter is

hereby dismissed with prejudice, consistent with the parties’ stipulation, with each party to bear

their own fees and costs.

       DATED this 27th day of February, 2019.

                                                     BY THE COURT:



                                                     Dustin B. Pead
                                                     U.S. District Magistrate Judge




                                                 1
